Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Amendment


1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiners amendment was given in a telephone interview with Morgan Cope on February 17, 2021.


Claim 3. 	A system configured to trigger presentation of in-vehicle content based on detected physical objects, the system being coupled to a vehicle, the system comprising:
	one or more physical processors configured by machine readable instructions to: 
	obtain output signals conveying detection information, the detection information facilitating detection and identification of physical objects near and/or within an interior of the vehicle;
	detect, based on the output signals, presence of one or more physical objects near and/or within the interior of the vehicle, including detecting presence of a first physical object near and/or within the interior of the vehicle;
	identify, based on the output signals, the one or more physical objects detected as being present near and/or within the interior of the vehicle, including identifying the first physical object;

	control one or more vehicle components coupled to the vehicle to provide the content that is specific to the identity of the one or more physical objects, including controlling a first vehicle component to provide the first content; and 
	responsive to detecting a combination of two or more physical objects as being concurrently present near and/or within the interior of the vehicle, identify the combination of two or more physical objects, determine content that is specific to the combination of the identities of two or more physical objects, and control one or more vehicle components coupled to the vehicle to provide the content that is specific to the identity of the combination of two or more physical objects, such that:
	responsive to detecting presence of a second physical object near and/or within the interior of the vehicle concurrently with the first physical object:
	identify the second physical object;
	determine second content that is specific to the combination of the identities of the first physical object and the second physical object, the second content including a combination of content specific to the identities of both the first physical object and the second physical object; and
	control a first vehicle component to provide the second content.

Claim 11. 	A method to trigger presentation of in-vehicle content based on detected physical objects, the method comprising:

	detecting, based on the output signals, presence of one or more physical objects near and/or within the interior of the vehicle, including detecting presence of a first physical object near and/or within the interior of the vehicle;
	identifying, based on the output signals, the one or more physical objects detected as being present near and/or within the interior of the vehicle, including identifying the first physical object;
	determining content that is specific to the identity of the one or more physical objects detected as being present near and/or within the interior of the vehicle, including determining first content that is specific to the identity of the first physical object; and
	controlling one or more vehicle components coupled to the vehicle to provide the content that is specific to the identity of the one or more physical objects, including controlling a first vehicle component to provide the first content; and
	responsive to detecting a combination of two or more physical objects as being concurrently present near and/or within the interior of the vehicle, identifying the combination of two or more physical objects, determining content that is specific to the combination of the identifies of two or more physical objects, and controlling one or more vehicle components coupled to the vehicle to provide the content that is specific to the identity of the combination of two or more physical objects, such that:
	responsive to detecting presence of a second physical object near and/or within the interior of the vehicle concurrently with the first physical object:
	identifying the second physical object;
	determining second content that is specific to the combination of the identities of the first physical object and the second physical object, the second content including a combination of content specific to the identities of both the first physical object and the second physical object; and
	controlling a first vehicle component to provide the second content.



Allowable Subject Matter



1.	Claims 2-8 and 10-16 are allowed.

	 The following is an examiner’s statement of reasons for allowance:  

	Claims 3 and 11 are allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claims 3 and 11.

	None of the prior art of record teaches or fairly suggests that information processing system/method that control a first vehicle component to provide the second content which is specific to the combination of the identities of the first physical object and the second physical object, the second content including a combination of content specific to the identities of both the first physical object and the second physical object as being concurrently present near and/or within the interior of the vehicle, and together with combination of other claimed elements as set forth in the independent claims 3 and 11.  Therefore, the claims 3 and 11 are over the prior art of records.

Claims 1, 4-8, 10 and 12-16 are allowed because they are depended on independent claims 3 and 11.

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDOLPH I. CHU whose telephone number is (571)270-1145.  The examiner can normally be reached on Monday through Thursday 7:30 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dwayne Bost can be reached on 571-272-7023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 


 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663